Citation Nr: 0303743	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  02-04 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. B. Conner, Counsel


INTRODUCTION

The veteran served in the Philippine Scouts from January 1946 
to December 1948; he died in July 1969.  The appellant in 
this case is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO), which 
reopened a previously denied claim of service connection for 
the cause of the veteran's death, then denied the claim as 
not well grounded, under criteria then in effect.  The 
appellant duly appealed the RO determination.  Subsequent to 
the passage of the Veterans Claims Assistance Act of 2000 
(VCAA), in an April 2002 rating decision, the RO reconsidered 
the appellant's claim and denied service connection for the 
cause of the veteran's death on the merits.  In May 2002, the 
appellant testified at a hearing at the RO.

It is noted that although the RO reopened the appellant's 
claim of service connection for the cause of the veteran's 
death, the Board is obligated by statute (38 U.S.C.A. 5108, 
7104(b) (West 2002)) to address the threshold jurisdictional 
question of whether new and material evidence has been 
submitted prior to addressing the merits of this claim.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly, the issue on appeal has been framed as set forth 
above on the cover page of this decision.



FINDINGS OF FACT

1.  By November 1969 rating determination, the RO denied 
service connection for the cause of the veteran's death; 
although the appellant was notified of that determination and 
of her appellate rights by November 1969 letter, she did not 
perfect an appeal within the applicable time period.

2.  Most of the evidence added to the record since the 
November 1969 rating decision is duplicative, cumulative, or 
does not bear directly and substantially upon the specific 
matter under consideration; however, evidence showing 
treatment for thrombus of the left middle cerebral artery 
beginning in December 1960, which presents a more complete 
picture of the circumstances surrounding the origin of the 
veteran's fatal cerebrovascular disease, is significant 
enough that it must be considered to fairly decide the merits 
of the claim. 

3.  The cause of the veteran's death was cerebrovascular 
disease due to arteriosclerosis.

4.  Service connection was not in effect for any disability 
during the veteran's lifetime.

5.  The medical evidence does not show that the veteran's 
fatal cerebrovascular disease and arteriosclerosis began 
during or within one year of service, nor is there competent 
evidence of a nexus between either disease and any incident 
of service.


CONCLUSION OF LAW

1.  The November 1969 rating decision denying service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 4005(c) (1964) (currently 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969) 
(currently 38 C.F.R. § 20.1103 (2002)).  

2.  New and material evidence has been received to reopen the 
claim of service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2002).

3.  A disability incurred in service did not cause or 
contribute to the veteran's death.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2002).
\

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the VCAA.

Under the provisions of the VCAA, VA has a duty to notify a 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the appellant of the evidence of 
record, and the reasons for the denial of her claim, in 
February 2000 and April 2002 rating decisions, an April 2002 
Statement of the Case, and a July 2002 Supplemental Statement 
of the Case.  See also May 2002 personal hearing transcript.  
In addition, in May, September and December 2001 letters, VA 
notified the appellant of the evidence needed to substantiate 
her claim, including what part of that evidence was to be 
provided by her and what part VA would attempt to obtain.  
These letters also served to notify the appellant of the 
inability to obtain particular records.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3) (West 2002); 38 C.F.R. § 3.159(e) (2002).  
In view of the foregoing, the Board finds that VA has 
satisfied its duties to notify the appellant under the VCAA.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this case, the veteran's service department medical 
records are on file.  The RO has also requested all post-
service clinical records identified by the appellant.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - 
(3) (2002).  

Under VCAA, the duty to assist may also include obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In this case, as will be explained below, the 
Board finds that there is sufficient medical evidence to 
adjudicate this appeal and there is no duty to provide a 
medical opinion.  

While regulations implementing the VCAA contain an amendment 
of the definition of new and material evidence and rules 
prescribing certain VA duties in the context of an attempt to 
reopen a finally decided claim, these changes specifically 
apply only to claims filed on or after August 29, 2001.  38 
C.F.R. §§ 3.156(a), 3.159(c), 3.159(c)(4)(iii) (2002).  As 
the appellant's claim to reopen was already pending on the 
effective date of the new regulations, and as the new 
regulations expressly apply only to newly-filed claims, the 
Board finds that such provisions are inapplicable here.

The Board further notes that while the explicit provisions of 
the law and regulation implementing VCAA were not before the 
RO when it adjudicated the matter below, aside from the fact 
that the RO did provide notice of VCAA to the appellant, the 
record reflects that the RO considered all of the relevant 
evidence of record and all of the applicable law and 
regulations in the prior decisions in this case, and the 
Board will do the same in this decision.  Moreover, for the 
reasons stated above, the Board has determined that the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  Accordingly, the appellant was not prejudiced by 
the Board's decision to proceed with appellate review of the 
instant case.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

I.  Factual Background

The service department has verified that the veteran served 
with the Philippine Scouts from January 1946 to December 
1948.  See November 1969 VA Form 07-3101, Request for 
Information; see also WD AGO Form 53-280 Certificate of 
Service.  It has further certified that the veteran had no 
service as a member of the Philippine Commonwealth Army, 
including as a recognized guerrilla, in the service of the 
United States Armed Forces.  See December 1990 VA Form 07-
3101, Request for Information.

The veteran's service medical records show that at a December 
1945 physical examination, his cardiovascular system was 
normal and a chest X-ray was negative.  A blood pressure 
reading of 150/100 was recorded.  In-service medical records 
show that he was hospitalized for treatment of latent 
syphilis in September 1946.  No notations of a cardiovascular 
disorder were noted during this period of hospitalization.  
At his December 1948 service discharge medical examination, 
the veteran's cardiovascular system was noted to be normal 
and his blood pressure was 132/92.  

In October 1962, the appellant filed an application for VA 
benefits on behalf of the veteran, claiming entitlement to 
service connection for paralysis due to a shrapnel wound at 
the right shoulder.  The application indicated that the 
condition rendered the veteran totally disabled.  The 
application is silent for notations of arteriosclerosis.  
By October 1962 letter, the RO requested additional 
information regarding the claim, particularly the date of 
incurrence of the claimed shrapnel wound.  Neither the 
veteran nor the appellant responded and by December 1962 
letter, the RO notified them that the claim had been denied.  

In July 1969, the veteran died.  The cause of his death, as 
listed on the death certificate, was thrombosis of the left 
middle cerebral artery secondary to arteriosclerosis.  

In October 1969, the appellant filed an application for 
Dependency and Indemnity Compensation (DIC), claiming 
entitlement to service connection for the cause of the 
veteran's death.  

By November 1969 rating decision, the RO denied her claim on 
the basis that the veteran's medical records were negative 
for notations of treatment for thrombosis or 
arteriosclerosis.  The appellant was notified of the 
decision, as well as her appellate rights, by November 1969 
and January 1970 letters, but she did not perfect an appeal 
within the applicable time period.  

In October 1989, the appellant again requested DIC benefits.  
In support of her claim, she submitted a copy of a December 
1945 Philippine Army Affidavit on which the veteran indicated 
that he had incurred no wounds or illnesses in service.  By 
May 1990 letter, the RO notified the appellant that her claim 
for death benefits had been denied as the evidence failed to 
establish that the veteran's death was due to a service-
connected disease or injury.  

In September 1995, the appellant requested benefits as the 
surviving spouse of the veteran.  In support of her claim, 
she submitted copies of documents previously submitted, as 
well as a copy of a Certification of Military Service, 
reflecting service from January 1946 to December 1948.  

By February 1996 letter, the RO advised the appellant that 
her claim for death benefits had been previously disallowed 
on the basis that the evidence did not show that the 
veteran's death was due to a service-connected disease or 
injury.  She was advised that she could reopen her claim with 
the submission of new and material evidence.

In April 1999, the appellant submitted her most recent claim 
for DIC benefits.  She indicated that her spouse had been a 
Korean war veteran and had been wounded in the back during 
his service in the Korean conflict.  In a July 1999 
statement, the appellant indicated that the veteran had 
served in the Philippine Army inducted into the United States 
Armed Forces in the Far East (USAFFE), including service in 
the guerrilla forces, from 1941 to 1946.  She also claimed 
that he had been a Philippine Scout from 1950 to 1954.  In 
support of her claim, she submitted a certification from the 
Philippine Army.  

By November 1999 letter, the RO advised the appellant that 
her claim for death benefits had been previously disallowed 
on the basis that the evidence did not show that the 
veteran's death was due to a service-connected disease or 
injury.  She was advised that she could reopen her claim with 
the submission of new and material evidence.

In November 1999, the appellant submitted a copy of a June 
1962 certification from Victoriano Luna General Hospital to 
the effect that the veteran had been treated there from 
December 1960 to December 1961 for thrombosis of the left 
middle cerebral artery, secondary to arteriosclerosis.  Also 
submitted was another death certificate, showing that the 
immediate cause of the veteran's death was a cerebral 
vascular accident.  Finally, the appellant submitted a June 
1969 letter from the municipal health officer in Angadanan, 
Isabela, indicating that the veteran was scheduled for a 
neuropsychiatric examination in connection with his diagnosis 
of thrombosis of the left middle cerebral artery, secondary 
to arteriosclerosis.  

By February 2000 rating decision, the RO reopened the 
appellant's claim.  However, the RO determined that service 
connection for the cause of the veteran's death was not 
warranted, as the evidence of record failed to establish any 
relationship between the veteran's active service and his 
death.  The appellant appealed the RO determination, arguing 
that service connection for the cause of the veteran's death 
was warranted, as she was in need of financial assistance.  

Thereafter, the RO contacted Victoriano Luna General Hospital 
and requested medical records pertaining to the veteran.  In 
a September 2001 letter, the hospital responded that such 
records had been destroyed by physical and natural 
calamities.  However, it was noted that a patients index 
indicated that the veteran had been hospitalized from 
December 1960 to December 1961, with a diagnosis of 
thrombosis of the left middle cerebral artery, secondary to 
arteriosclerosis.  

The RO also contacted the Municipal Health Office of 
Angadanan, Isabela and requested a copy of records pertaining 
to the veteran.  In a December 2001 letter, the facility 
responded that all available records had been eaten by 
termites.  

II.  Analysis

As set forth above, by November 1969 rating decision, the RO 
denied service connection for the cause of the veteran's 
death.  Although the appellant was notified of the decision, 
and of her procedural and appellate rights, she did not 
perfect an appeal within the applicable time period.  Thus, 
the decision is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 
(2002).

In April 1999, the appellant filed an application to reopen 
her claim of service connection for the cause of the 
veteran's death.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Pursuant to 38 C.F.R. 3.156(a), "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It has been emphasized that, 
while not every piece of new evidence is "material," some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not eventually 
convince VA to alter its prior adverse decision.  See Hodge 
v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

The U.S. Court of Appeals for Veterans Claims indicated that 
the newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.  Evans v. Brown, 9 Vet. App. 273, 284 (1996) 
(overruled on other grounds); see also Hickson v. West, 12 
Vet. App. 247, 251 (1999).

In this case, the evidence associated with the claims folder 
at the time of the November 1969 rating decision included the 
veteran's service medical records, showing no diagnosis of a 
cardiovascular disorder, and a July 1969 death certificate 
showing that the veteran died from thrombosis of the left 
middle cerebral artery secondary to arteriosclerosis.  As 
noted above, the RO denied the claim on the basis that the 
evidence failed to establish that the veteran's death was due 
to a service-connected disease or injury.  

In that regard, to establish service connection for the cause 
of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2002).  Service 
connection may be granted for disability as a result of 
disease or injury incurred in or aggravated in service.  38 
U.S.C.A. § 1110.  Where a veteran served ninety days or more 
during a period of war and certain chronic diseases, 
including cardiovascular-renal disease, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The appellant has submitted a copy of a December 1945 
Philippine Army Affidavit on which the veteran indicated that 
he had incurred no wounds or illnesses in service.  Also 
submitted was a Certification of Military service, reflecting 
service form January 1946 to December 1948.  The Board finds 
that this evidence is not new and material because the 
evidence that was before the RO in November 1969 contained 
these same facts.  In other words, these documents are 
cumulative of evidence that was previously considered by the 
RO.  Thus, this evidence is not new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a), and it does not 
provide a basis for reopening. 

The Board also notes that the appellant has submitted 
statements indicating that the veteran had active service 
until at least the Korean war period.  However, such 
contentions were of record at the time of the November 1969 
rating decision.  Thus, this evidence is cumulative.  In any 
event, because VA is bound by the certification of service by 
the U.S. service department, the appellant's contentions in 
this regard, or documents from the Philippine Army, are not 
material.  38 C.F.R. §§ 3.8, 3.9; Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

However, the record now contains additional medical evidence, 
including records showing that the veteran had been treated 
as early as December 1960 for thrombosis of the left middle 
cerebral artery, secondary to arteriosclerosis.  While these 
medical records are entirely negative for any notation of a 
causal relationship between the veteran's post-service 
arteriosclerosis, first noted approximately twelve years 
after his separation from service, and his active service or 
any incident therein, the Board finds that this evidence 
presents a more complete picture of the circumstances 
surrounding the origin of the veteran's fatal cerebrovascular 
disease and, therefore, it is significant enough that it must 
be considered to fairly decide the merits of the claim.  The 
Federal Circuit has held that new and material evidence does 
not have be of such weight as to change the outcome of the 
prior decision.  Hodge, supra.  Thus, the Board concludes 
that new and material evidence has been submitted sufficient 
to reopen the claim of service connection for the cause of 
the veteran's death.  38 C.F.R. § 3.156(a).

Turning next to the merits of the claim, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
While the record now shows that the veteran was treated in 
December 1960 for thrombosis of the left middle cerebral 
artery, secondary to arteriosclerosis, his eventually fatal 
vascular disease was first noted approximately twelve years 
after his separation from service and the record remains 
devoid of competent evidence of a causal relationship between 
his post-service arteriosclerosis and service.  The medical 
evidence does not show that the veteran's fatal 
cerebrovascular disease and arteriosclerosis began during or 
within one year of service, nor is there competent evidence 
of a nexus between either disease and any incident of 
service.

The Board notes that a borderline high blood pressure of 
132/92 was recorded upon the veteran's service discharge 
examination in December 1948.  However, aside from the fact 
that a higher reading was recorded prior to service (150/100 
in December 1945), the service medical records are negative 
for a diagnosis of hypertension and clinical evaluation of 
the veteran's cardiovascular system was reported as normal at 
the time of his separation examination.  The Board finds that 
the record shows that the cause of the veteran's death was 
cerebrovascular disease due to arteriosclerosis, service 
connection was not in effect for any disability during the 
veteran's lifetime, the veteran's fatal cerebrovascular 
disease and arteriosclerosis were not present during or 
within one year of service, and the preponderance of the 
evidence is against a nexus between either disease and any 
incident of service.

The Board has considered the appellant's contentions 
regarding the cause of the veteran's death but, as a lay 
person, she is not capable of providing an opinion regarding 
medical causation and any such statements are not probative 
because lay persons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

The Board also finds that any additional development, to 
include a medical opinion, is not warranted based on the 
facts of this case.  To request a medical opinion on the 
contended causal relationship at this late date would require 
a clinician to review the same record as summarized above: 
service medical records that do not show cerebroavascular 
disease, arteriosclerosis, or a diagnosis of hypertension; a 
separation examination that included a normal clinical 
evaluation of the cardiovascular system, and the absence of 
medical findings of the fatal vascular diseases until many 
years after service.  Moreover, as noted above, there is no 
indication of any additional relevant evidence that has not 
been obtained.  Under these circumstances, any opinion on 
whether a disability is linked to service would obviously be 
speculative.  Therefore, the Board finds that no further 
development is warranted, to include obtaining a medical 
opinion.  38 U.S.C. § 5103A(d)).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death, and it must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

In reaching this decision, the Board has considered the 
appellant's contentions to the effect that her appeal should 
be granted, based on her financial need.  While sympathetic 
to the appellant in this regard, the Board is bound by the 
laws enacted by Congress, the regulations of the Department, 
the instructions of the Secretary, and the precedent opinions 
of the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c) (West 1991).  In this case, the law passed by 
Congress does not provide a basis to award the benefit sought 
based solely on financial need.  













ORDER

New and material evidence having been submitted, the claim of 
service connection for the cause of the veteran's death is 
reopened; the appeal is granted to this extent only.

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

